Citation Nr: 0521468	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  94-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to evaluation in excess of 40 percent for a 
low back disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
asthma.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
January 1988.

This appeal to the Board of Veterans'Appeals (Board) arises 
from an October 1995 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied TDIU, and from a May 2000 rating 
action, which denied increased evaluations for service-
connected asthma and a low back disability. 

This case was previously before the Board in December 2003, 
at which time the increased-rating claims on appeal were 
remanded for additional evidentiary development and the TDIU 
claim was deferred pending any change in the evaluation of 
the service-connected disabilities.  The evidentiary 
development requested in the December 2003 remand has been 
undertaken and the case has returned to the Board, ready for 
appellate review.

In an April 2005 statement, the veteran expressed 
disagreement with the effective date assigned for the 40 
percent evaluation for his low back disability.  This matter 
is referred to the RO for adjudication.   


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
reflects that the veteran's service-connected back disability 
is manifested by limitation of motion in forward bending and 
lateral flexion, back pain with radiation into the left lower 
extremity, absent ankle jerk, and dextroscoliosis with 
degenerative changes, disk ostophyte complexes at L3-4, L4-5, 
and L5-S1 and L5-S1 foraminal stenosis.

2.  The most recent pulmonary function test recorded a Forced 
Expiratory Volume (FEV) in one second of 59 percent of 
expected, and a ratio of Forced Expiratory Volume to Forced 
Vital Capacity of 63 percent.

3.  There is no evidence that veteran's service-connected 
asthma requires medical treatment at least monthly, or that 
the asthma requires at least three courses of steroid 
treatment per year.

4.  Pursuant to the present decision, the veteran has a 
single service-connected disability rated at least 60 percent 
disabling (his low back), and the combined rating for his 
service-connected disabilities is greater than 70 percent.

5.  The record contains clinical evidence and a medical 
opinion which place the evidence in approximate balance as to 
whether, due primarily to his service-connected disabilities, 
the veteran is unable to maintain substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for the disability 
of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 
5292, 5293 (2003), 68 Fed. Reg. 51,454, et seq. (Aug. 27, 
2003), codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2004).

2.  The schedular criteria for a rating in excess of 30 
percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.97, Diagnostic Code 6602 (2004).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a), 4.25 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a September 2004 letter implementing VA's duty to notify 
and to assist, the RO informed the veteran of the steps that 
had been undertaken with respect to evidentiary development 
of his claims, and what the veteran's own responsibilities 
were in accord with the duty to assist.  In addition, the 
veteran was advised by virtue of October 1995 and May 2000 
rating decisions, a detailed July 2000 Statement of the Case 
(SOC), and a Supplemental SOC's most recently issued in March 
2005, of the pertinent law and what the evidence must show in 
order to substantiate the claims.  All such notices provided 
by VA must be read in the context of prior, relatively 
contemporaneous communications from the agency of original 
jurisdiction.  See Mayfield v. Nicholson, 19 Vet. App. at 
125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA records have been secured for the file, and VA 
examinations were conducted in 2004 and 2005.  For its part, 
VA has done everything reasonably possible to assist the 
veteran, and no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

Service connection for mild bronchial asthma was initially 
granted in a March 1988 rating action, at which time a 10 
percent evaluation was assigned.  In a December 1988 rating 
decision, service connection was established for congenital 
scoliosis with low back pain and a 10 percent evaluation was 
assigned, based upon a finding that this condition had 
existed prior to service and was chronically aggravated 
therein.  In a January 1991 rating action, service connection 
was also established for hypertension, which was assigned a 
noncompensable (0 percent) evaluation.

In a November 1991 rating decision, an increased evaluation 
of 30 percent was granted for asthma, and a 10 percent 
evaluation was granted for hypertension.  Entitlement to an 
individual unemployability rating was denied, as the combined 
rating for the veteran's service-connected disabilities 
amounted to 40 percent.

In an April 1993 Board decision, an increased rating of 20 
percent was assigned for the service-connected back 
disability.

In November 1994, the veteran filed a TDIU claim, indicating 
that he had last worked full-time in March 1994, as a machine 
operator.  On that form he indicated that he had completed 
three years of college and three years of training in 
machine, electronic, and electrical technology.  He remarked 
that his low back and leg pain was so severe that he could 
not do much work. 

In an August 1995 rating decision, the RO denied an 
evaluation in excess of 20 percent for the veteran's low back 
disability, and denied service connection for diabetes 
mellitus.

In August 1995 the veteran underwent a private medical 
evaluation to assess his impairment rating and work 
restrictions.  MRI studies revealed multiple levels of disc 
degeneration.  Clinical impressions of probable internal 
derangement of the disc, lumbar spine; lumbar scoliosis; 
congenital segmental anomalies of the lumbar spine; 
spondylolysis with possible minimal spondylolisthesis; 
diabetes mellitus; hypertension; and asthma were reported.  
The examiner indicated that the veteran had a 5% permanent 
partial impairment of the back as a result of an industrial 
injury sustained in March 1994, when he fell and twisted his 
back.  The doctor opined that the veteran could return to 
work at a job with no lifting over 30 pounds and avoiding 
prolonged or repetitive bending, lifting, and stooping.  

In an October 1995 rating decision, the RO denied TDIU 
benefits, and the veteran appealed that decision.   

Private medical records dated in 1996 reflect that the 
veteran's conditions included stable asthma; sleep apnea 
syndrome; and Type II diabetes, on insulin.  

The veteran presented testimony at a hearing held at the RO 
in January 1997.  He testified that he had last worked full-
time in October 1994, as a machinist, and had not worked even 
part-time since then, due primarily to back problems.

In January 1999 decision, increased ratings for service-
connected asthma, a low back disability, and hypertension 
were denied, and a service connection claim for obesity was 
denied.  Entitlement to TDIU was also denied.  

A VA examination of the spine was conducted in December 1999, 
at which time clinical findings included limitation flexion 
and lateral bending also limited by pain, objective evidence 
of spasm, and no neurological abnormalities.  Diagnoses of 
severe scoliosis with convexity toward the left side; 
lumbarized S1 vertebra; spondylosis of L5; osteoarthritis of 
the lumbosacral spine; and lower back pain/strain, with no 
sciatica, were made.  

A VA respiratory examination was also conducted in December 
1999, which showed that FEV1/FCC was 59% of predicted after 
bronchodilation.  Chest X-ray films were normal, and a 
diagnosis of asthma was made.  

A December 1999 VA hypertension examination revealed that 
blood pressure readings of 118/62, 133/58, and 120/58 were 
made.  A diagnosis of hypertension, treated with Diltiazem, 
was made.  

Private medical records dated in 1999 and 2000 reflect that 
the veteran had full range of motion of the spine, and that 
neurological assessment for the lower extremities was normal 
(November 1999 and February 2000).  An entry dated in April 
2000 indicated that the veteran reported that he needed light 
work and could not go back to his work repairing tires.  An 
impression of low back pain, radiating into both buttocks, 
was made.

In a May 2000 rating decision, service connection was 
established for diabetes mellitus, secondary to medication 
used to treat asthma, and a noncompensable evaluation was 
assigned.  The evaluations for the veteran's other service-
connected disorders, i.e., asthma (30%), low back pain (20%), 
and hypertension (10%), were unchanged.  In a June 2000 
rating decision, the RO continued the noncompensable 
evaluation in effect for diabetes. 

The record contains a private medical statement dated in May 
2000.  The doctor stated that he had followed the veteran for 
diabetes since 1996 and that, from a diabetes standpoint, 
there were no limitations to activity, but that asthma might 
limit his activity.

Additional private medical records dated in June and July 
2000 reflect that the veteran had back pain with spasms on 
forward bending, but that neurological evaluation was normal 
and straight leg testing was negative.  A June 2001 record 
indicates that the veteran had back pain, severe limitation 
of forward flexion, muscle spasm, and a positive straight-
leg-raising test.

A VA record dated in July 2001 reflects that the veteran had 
a 15-year history of chronic low back pain and was issued a 
lumbar corset for relief.  There were no bladder or bowel 
symptoms.  It was noted that there were no reflexes at the 
knees or ankles.  Weakness in the left lower extremity was 
noted, and an MRI was recommended.  

The record contains a VA medical statement dated in June 
2004, from a doctor who had treated the veteran since June 
2002.  The doctor stated that the veteran suffered from 
intractable pain, diabetes, obesity, asthma, and 
hyperlipidemia, and was disabled due to these conditions from 
July 1, 2002.

A private pulmonary record dated in April 2004 reflects that 
the veteran was seen with multiple complaints.  Respiratory 
evaluation revealed that the veteran was being treated for 
asthma and that he had no symptoms of shortness of breath, 
cough, or wheezing.  A blood pressure reading of 130/70 was 
made.  The assessment indicated that the veteran's asthma had 
improved.

A VA respiratory examination was conducted in December 2004.  
The veteran reported that his asthma was well-controlled on 
his current medical regimen of daily singulair and flovent 
metered dose inhaler (MDI).  He stated that his last 
emergency room visit for asthma had been two years 
previously, and that he had not taken oral steroids since 
that time.  The veteran reported that he had recently bought 
a treadmill and was exercising regularly and losing weight, 
which was not limited by his asthma.  A blood pressure 
reading of 143/69 was made.  Testing revealed FEV-1 of 59% 
predicted and FEV-1/FVC of 63%.  The examiner concluded that 
asthma was well controlled on the current regiment of inhaled 
steroids and singulair.  The examiner observed that the 
degree of obstruction shown on pulmonary function testing 
might be over-estimated by the presence of restriction, and 
recommended no change from the current level of service 
connection (30%).  The report also indicates that the veteran 
stated he was happy with the 30 percent evaluation for 
asthma, and had not requested re-evaluation of that 
condition.

A VA orthopedic examination was conducted in February 2005.  
The veteran complained of low back pain radiating to the left 
leg.  Range of motion testing revealed 70 degrees of flexion, 
and right and left lateral flexion of 20 degrees.  The 
examiner referenced MRI findings made in July 2001 which 
showed: dextroscoliosis with degenerative changes of the 
facet joint; disk ostophyte complexes at L3-4, L4-5 and L5-
S1; and left neural foraminal stenosis at L5-S1 secondary to 
degenerative changes at the facet joints and disk osteophyte 
complex.  The examiner indicated that he had reviewed the 
imaging report and agreed with the findings and conclusions.  
Assessments of congenital scoliosis; L3 hemivertebra lumbar 
spondylosis with left lumbar radiculopathy; L5-S1 neural 
foraminal stenosis, and morbid obesity, were made.  

The VA examiner opined that the current back and left leg 
symptoms could be related to his service-connected injury 
with likely exacerbation of an underlying congenital 
deformity.  It was noted that the veteran's occupational 
limitations would be limited to a 30 pound lifting 
restriction, no repetitive bending or twisting, and no 
prolonged standing over 1 hour without a break.  The examiner 
explained that pain would be exacerbated by exceeding these 
limits and that the veteran would be likely to have acute 
flares periodically without definitive precipitating factors.

In a March 2005, the RO granted a 40 percent evaluation for 
the veteran's low back disorder.   

III.  Pertinent Law and Regulations

Disability ratings are determined by the diagnostic codes in 
the VA Schedule for Rating Disabilities, located in 38 C.F.R. 
Part 4 (2004).  A schedular rating itself is recognition that 
the claimant's industrial capacity is impaired to some 
degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The Rating Schedule applies unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to the appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3.  Moreover, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.9.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2004).  The 
statute implicitly contains the concept that the Rating 
Schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology, because 
such a result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  
However, if a veteran has separate and distinct 
manifestations relating to the same injury, he should be 
compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225 (1993).

IV.  Legal Analysis

A.  Low Back

The veteran's low back disability is currently assigned a 40 
percent evaluation, under Diagnostic Code (DC) 5293.  During 
the pendency of the veteran's appeal, substantive changes 
were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code 5293, for intervertebral disc 
syndrome (IDS), were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2004).  The amendment was effective on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004)).  An omission was then corrected 
by reinserting two missing notes.  See 69 Fed. Reg. 32,449 
(June 10, 2004).  The amendment and correction were made 
effective from September 26, 2003.

In increased-rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that, in the most recently issued SSOC of March 2005, the RO 
considered the old and new rating criteria.  Therefore, the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under the new version of DC 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation, and 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (effective on and 
after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under DC 5292, severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5292 (prior to Sept. 26, 2003).

Under Diagnostic Code 5295 (prior to Sept. 26, 2003), a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis for its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.



The current General Rating Formula for Diseases and Injuries 
of the Spine provides that:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease, the general rating formula provides that 
unfavorable ankylosis of the entire spine warrants 
a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the 
entire cervical spine warrants a 30 percent 
evaluation.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or combined range of motion of the cervical spine 
limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height warrants a 10 percent 
evaluation.

The notes to the General Rating Formula are:

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. . . .

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under 
the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are 
combined under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004), now codified at 38 C.F.R. § 4.71a 
(2004).

Where evaluation is based upon limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Having reviewed both sets of criteria pertaining to IDS, the 
Board finds that the old criteria of DC 5293 are more 
appropriate for rating purposes and are the most favorable to 
the claim.  In this regard, the Board cannot identify any 
objective evidence which establishes or even suggests that 
the veteran has incapacitating episodes of IDS having a total 
duration of at least six weeks during the past 12 months, 
which would warrant a 60 percent evaluation under 38 C.F.R. § 
4.71a, DC 5293 (effective on and after Sept. 23, 2002).  The 
Board also points out that neither of the old versions of DCs 
5292 or 5295 would provide an opportunity for an evaluation 
in excess of 40 percent, so they will not be applied in this 
case.

Under the old criteria, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and little 
intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002).

The veteran contends that he should be granted an increased 
evaluation based upon the neurological symptoms that he 
experiences in his lower extremities, such as sensory loss, 
weakness, and radiating pain from the back into the legs.  As 
early as the records dated in 1999, paralumbar spasms were 
objectively demonstrated.  Records dated in 2000 and 2001 
document the veteran's complaints of low back pain radiating 
into the legs, and indicate that there was clinical evidence 
of weakness of the left lower extremity.  Significantly, a 
July 2001 record documented that there were no reflexes at 
the knees or ankles and that the veteran was wearing a lumbar 
corset for relief of chronic pain.  In addition to the 
aforementioned manifestations, X-ray films and a 2001 MRI 
study have shown: dextroscoliosis with degenerative changes, 
disk ostophyte complexes at L3-4, L4-5, and L5-S1 and L5-S1 
foraminal stenosis.  It is clear that the neurological 
symptoms which were described in the 2000 and 2001, as well 
as a February 2005 VA examination report, have documented the 
veteran's complaints and medical records showing low back 
pain radiating to the left leg, weakness of the left lower 
extremity, and decreased sensation of the left foot.  

Thus, it appears both that the veteran has both neurological 
symptoms consistent with those rating criteria for a 60 
percent evaluation under DC 5293 (2002) and that those 
neurological manifestations are attributable to the service-
connected low back disability.  Therefore, having resolved 
all reasonable doubt in favor of the veteran, the Board 
concludes that the neurological symptomatology experienced by 
the veteran, including muscle spasms, pain radiating to the 
legs, sensory loss, absent reflexes in the knees and ankles, 
and weakness, are considered to be manifestations of his 
service-connected low back disorder for the purposes of this 
decision.

Having found that the neurological symptoms present in his 
left lower extremity can be attributed to the service-
connected low back disorder and in light of absent reflexes 
in the knees and ankles, the Board finds that the competent 
and probative evidence supports the assignment of a 60 
percent disability evaluation under the old criteria of DC 
5293.  In light of this evidence, the Board concludes that 
the severity and frequency of the veteran's symptomatology is 
sufficient to warrant a 60 percent evaluation under DC 5293, 
which contemplates pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy, 
including characteristic pain, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  This is the maximum disability rating available under 
that code.

The Board has considered assigning a separate disability 
rating for the veteran's low back disorder under the criteria 
of 38 C.F.R. § 4.124a, DC 8520, which pertains to paralysis 
of the sciatic nerve.  However, because the old version of DC 
5293 already contemplates neurological involvement in the 
lower extremity, such a separate rating would effectively 
evaluate the veteran twice for the same manifestations of 
disability, which is prohibited under the Rating Schedule.  
See 38 C.F.R. § 4.14.

Nevertheless, the Board is permitted to consider whether an 
alternative disability rating is available under the criteria 
of DC 8520, because that code allows for a higher disability 
rating of 80 percent.  However, under that code, an 80 
percent evaluation is warranted for complete paralysis, which 
is present when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or lost.  In this case, no 
clinical evidence has shown that the neurological symptoms 
related to the low back disability are so severe as to 
prevent any active movement of the muscles below the left 
knee.  In this regard, the Board notes the February 2005 VA 
examination report showed that strength was 4/5 throughout 
the right lower extremity and 5/5 in the left lower 
extremity.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 
supra.  As a result of the present decision, the veteran is 
now evaluated as 60 percent disabled under the old criteria, 
which is the maximum disability rating available under DC 
5293.  For this reason, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 no longer apply.  See Johnston v. Brown, 10 Vet. 
App.80, 85 (1997) (holding that, if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

In summary, the Board concludes that the competent and 
probative evidence of record supports the assignment of a 60 
percent evaluation for the veteran's low back disorder under 
the old criteria of DC 5293.  At this point, in light of the 
fact that the veteran has raised a separate and independent 
claim for an earlier effective date for the grant of the 40 
percent evaluation for the low back condition, the Board will 
defer to the RO to assign an effective date for the 60 
percent grant, and to ascertain, thereafter, whether the 
veteran wishes to pursue an earlier effective date claim.   


B.  Asthma

Disabilities of the respiratory system are rated under 38 
C.F.R. § 4.97 (2004).  Service connection is currently in 
effect for asthma, for which a 30 percent evaluation is 
assigned under DC 6602.  The Board finds that no other 
diagnostic code is more appropriate in rating this 
respiratory disability.

The rating criteria for bronchial asthma under Diagnostic 
Code 6602 are as follows.  For a rating of 30 percent 
(appellant's current rating): FEV-1 of 56 to 70 percent of 
predicted, or FEV1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  For a rating of 60 percent 
(the next higher rating): FEV-1of 40 to 55 percent of 
predicted, or FEV1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For a rating of 100 percent: FEV-1 less than 40 percent of 
predicted, or FEV1/FVC less than 40 percent, or more than one 
attack per week with episodes of respiratory failure, or 
daily use of systemic (oral or parenteral) corticosteroids or 
immuno-suppressive medications.

Applying veteran's current symptoms to the schedular criteria 
above, the Board finds that his current symptoms more closely 
approximate the current rating (30 percent) than the next 
higher rating (60 percent).  The most recent FEV-1 and 
FEV1/FVC scores (59 percent of predicted and 63 percent, 
respectively) clearly do not fall within the criteria for the 
higher rating.  There is also no indication of monthly visits 
to a physician for exacerbations; it appears that the veteran 
receives intermittent care as necessary, but this does not 
approach the schedular criteria for a higher rating.  There 
is further no evidence that the veteran requires the use of 
steroids for maintenance of his condition, specifically there 
is no showing of at least three such courses of treatment per 
year.  The Board points out that the most recent VA 
respiratory examination report of December 2004 indicates 
that the veteran's last ER visit for asthma was two years 
previously, and that he reported that he had not taken oral 
steroids since that time.  

The latest VA examination report of December 2004 noted that 
the veteran's asthma was well-controlled and that the veteran 
was not limited by his asthma.  Accordingly, the schedular 
criteria for an evaluation in excess of 30 percent for asthma 
have not been met and accordingly, the claim is denied.  

C.  TDIU

Total disability ratings for compensation may be assigned 
where schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities, provided that if 
there is only one such disability it must be ratable at 60 
percent or more, and if there are two or more disabilities at 
least one disability must be ratable at 40 percent or more 
and the combined rating must be at least 70 percent or more.  
38 C.F.R. § 4.16(a) (2004).

As a result of the action taken herein with respect to the 
increased evaluation granted for the low back disability, the 
veteran's combined disability rating has increased.  38 
C.F.R. § 4.25.  The veteran's service connected disabilities 
now consist of:  (1) a low back disability, for which a 60 
percent evaluation has been assigned herein; (2) asthma, for 
which a 30 percent evaluation has been assigned; and (3) 
hypertension, for which a 10 percent evaluation has been 
assigned; and diabetes mellitus associated with asthma, 
assigned a noncompensable evaluation.  The current combined 
service-connected evaluation is 75 percent (rounded up to 80 
percent).  See 38 C.F.R. § 4.25.  

The Board finds that the veteran meets the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  As such, the 
remaining inquiry is whether the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  To warrant a TDIU, the 
veteran's service-connected disabilities must be severe 
enough, in light of his educational background and employment 
history, to render him unable to secure and follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):  It is clear that the claimant need 
not be a total "basket case" before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's education and industrial history as documented 
in the records reveal that he had last worked full time in 
March 1994, as a machine operator.  He indicated that he had 
completed three years of college and three years of training 
in machine, electronic, and electrical technology.  He has 
stated that his lower back and leg pain is so severe that, in 
effect, he is unemployable.

The record contains a VA medical statement dated in June 2004 
from a doctor who had treated the veteran since June 2002.  
The doctor stated that the veteran suffered from intractable 
pain (lumbar spine), diabetes, obesity, asthma, and 
hyperlipidemia, and was disabled due to these conditions from 
July 1, 2002.  While it is true that the veteran's conditions 
of obesity and hyperlipidemia are not service-connected, the 
remainder of the records establish that it is the service-
connected conditions, primarily the back condition, which 
limit the veteran the most.  In this regard, the 2005 VA 
examination report indicated that the veteran's back 
condition restricted him from standing more than a hour at a 
time without a break, and that he could not perform any 
repetitive bending or twisting.  In addition, he is limited 
in activities, inasmuch as he wears a lumbar corset for 
relief of back pain.  This evidence reflects that the 
service-connected back disability would primarily serve as a 
deterrent in conjunction with obtaining and maintaining 
employment requiring either mobility or merely a stationary 
setting.

Overall, the evidence of record in this case supports the 
veteran's contention that his service-connected disabilities, 
in and of themselves, are of such severity as to preclude his 
participation in all forms of substantially gainful 
employment.  The physical limitations caused by the back 
disability, when coupled with respiratory problems, strongly 
suggest, with consideration of the doctrine of reasonable 
doubt, that the veteran is incapable of performing the 
physical and mental acts required and the demands of regular 
and sustained employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In conclusion, the Board finds that the probative and 
credible evidence is at least in relative equipoise in 
support of the claim of entitlement to TDIU, and entitlement 
to that benefit is established.  38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2004).  The Board defers to the RO to determine 
the effective date for the TDIU benefits.


ORDER

Entitlement to an evaluation of 60 percent for a low back 
disorder is granted, subject to applicable criteria governing 
the payment of monetary benefits.

An increased schedular rating in excess of 30 percent for 
asthma is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
granted, subject to applicable criteria governing the payment 
of monetary benefits.


____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


